(Por la corte, a propuesta del
Juez Asociado Sr. Aldrey.)
Vista la moción del demandante y apelante Gaspar Be-rio para que sustituyamos en su lugar en este pleito a Antonio Beiró Prau por haberle cedido todo su interés en el mismo, y la oposición a ella del apelado por no aparecer que el cesionario solicite la substitución y que está dispuesto a subrogarse en todas las obligaciones del cedente, no ha lugar a lo solicitado por no estar hecha la petición por la persona que se dice sustituye al apelante.